Case 2:20-cv-02414-CBM-KS Document5 Filed 03/13/20 Page lof6 Page ID #:15

Name and address:
Michael A. Simmrin (238092)
Simmrin Law Group
3500 W. Olive Avenue, Suite 300
Burbank, CA 91505
818-827-7171

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

Evelyne Abitbol and Mark Greenberg CASE NUMBER
Plaintiff(s), 2:20-cv-02414
Vv.
APPLICATION OF NON-RESIDENT ATTORNEY
Princess Cruise Lines Ltd. TO APPEAR IN A SPECIFIC CASE

Defendant(s), PRO HAC VICE

 

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III, ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
(using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

 

 

 

 

 

 

 

 

Chalik, Debi F. .

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney 0
Chalik & Chalik, P.A.

Firm/Agency Name

10063 NW Ist Court 954-476-1000 954-472-1173

Telephone Number Fax Number

Street Address

Plantation, FL 33324 Debi@Chaliklaw.com

City, State, Zip Code E-mail Address
I have been retained to represent the following parties:

Jacob Gleason [X] Plaintiff(s) [[] Defendant(s) [] Other:

Kaylen Gleason [xX] Plaintiff(s) [] Defendant(s) [7] Other:

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name oj Court Date of Admission Active Member in Good Standing? (if not, please explain)
United States District Court Southern 04/09/2004 Yes
Florida State Court 10/04/1999 Yes
District of Columbia Court of Appeals 10/02/2000 Yes

 

 

G-64 (02/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 2:20-cv-02414-CBM-KS Document 5 Filed 03/13/20 Page 2of6 Page ID #:16

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
Case Number Title of Action Date of Application Granted / Denied?

 

 

 

 

 

 

Ifany pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

SECTION IH - CERTIFICATION
I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam nota resident of the State of California. I am not regularly employed in, or engaged in
substantial business, professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
Criminal Procedure, and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
of this Court and maintains an office in the Central District of California for the practice of law, in
which the attorney is physically present on a regular basis to conduct business, as local counsel
pursuant to Local Rule 83-2.1.3.4.

Dated = Ugrchy ra p20 Delr Chali.

Applicant's t) ‘please "CE

Lh ile
~

 

 

*

Applicant's Signature

 

G-64 (02/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 2:20-cv-02414-CBM-KS Document5 Filed 03/13/20 Page 3o0f6 Page ID #:17

SECTION III - DESIGNATION OF LOCAL COUNSEL

 

 

Simmrin. Michael A. oe = ae
Designee’s Name (Last Name, First Name & Middle Initial)

 

 

Simmrin Law Group = = —— _ a
Firm/Agency Name
3500 W. Olive Ave,. Suite 300_ _ _ 818 827-7171 _
Telephone Number Fax Number
Street Address michael@simmrinlawerouv.com
Email Address
Burbank.CA91505 ee 223 0Qq7

City, State, Zip Code Se
Designee’s California Siate Bar Number

Thereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.

Lye\|
Dated < IS | 19 _ - Micune Smwen
Designee’s Name yee type or print)
4 .
AA Ly Le-—
Designee's Signature

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

 

G64 (02/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3

 

 
Case 2:20-cv-02414-CBM-KS Document5 Filed 03/13/20 Page 4of6 Page ID #:18

 

The Florida Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300
Joshua E. Doyle 850/561-5600
Executive Director www.FLORIDABAR.org

State of Florida )

County ofLeon +) In Re: 0179566
Debi Fay Chalik
Chalik & Chalik Law Offices
721 SE 17th St
Fort Lauderdale, FL 33316-2983

I CERTIFY THE FOLLOWING:
I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on October 4, 1999.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 9th day of March, 2020.

(ipithinB Groban

Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-75762

 
Case 2:20-cv-02414-CBM-KS Document5 Filed 03/13/20 Page5of6 Page ID #:19

KENTUCKY BAR ASSOCIATION

 

514 WEST MAIN STREET BOARD OF GOVERNORS
= FRANKFORT, KENTUCKY 40601-1812 Mindy G. Barfield
President n Smith (502) 564-3795 Rhonda Jennings Blashborn

atthew P. Coo

Thomas N. Kerrick FAX on 64-3225 s eiedincume

sdent-El www.kybar.org usan Mon sser

President-Elect Todd V. McMurtry

Eileen M. O’Brien

J-D. Meyer James M. Ridings

Vice President Ww. Fletcher Schrock

i Gary J. Sergent

Seo tats Pant President Bobby C. Simpson

Van F. Sims

Zachary A. Horn Judge John F, Vincent

Chair, Young Lawyers Division J. Tanner Watkins
EXECUTIVE DIRECTOR

John D. Meyers
THIS IS TO CERTIFY THAT
DEBI FAYE CHALIK

10063 Northwest First Court
Plantation, Florida 33324-7006

Membership No. 88376

is an active member in good standing with the Kentucky Bar Association as required by the
Rules of the Supreme Court of Kentucky. Dated this 9° day of March, 2020.

JOHIN D. MEYERS
REGISTRAR

MN pehbe rhe,
Michele M. Pogrotsky, Deputy ReZistrar

 

 

 

 
Case 2:20-cv-02414-CBM-KS Document5 Filed 03/13/20 Page 6of6 Page ID #:20

 

 

      

° fi
“4 Os eigtate AS
ug a) te. ae
‘ J re 1 *
See

  

On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

Deke Geye Chaleb

was duly qualified and admitted on October 2, 2000 as an attorney and counselor entitled to
practice before this Court; and is, on the date indicated below, an Active member in good
standing of this Bar.

In Testimony Whereof,

I have hereunto subscribed my
name and affixed the seal of this
Court at the City of
Washington, D.C., on March 9,
2020.

&. Cath

JULIO A. CASTILLO
Clerk of the Court

  

Zee Lili. —
Issued By: ~
District of Columbia Bar Membership

For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
memberservices@dcbar.org.

 

 
